Title: [Diary entry: 14 April 1787]
From: Washington, George
To: 

Saturday 14th. Mercury at 62 in the Morning—74 at Noon and 68 at Night. Cloudy in the Morning with a few drops of rain, but the Wind getting to No. Wt. it soon cleared, and blew pretty fresh all day. Towds. Night it grew cool. Mr. Grymes went up to Alexandria after breakfast, returned to dinner, and crossed the river afterwards. Rid to all the Plantations. In the Neck Sowed on the Barley which was put in yesterday a bushel (lacking a quart) of the Clover seed which was saved at Muddy hole—harrowed and rolled it in. Began yesterday afternoon to make or rectify the fence around field No. 3. Directed the Plows which were laying off in field No. 9, to lay off what is east of the branch which runs through the field, 4 feet each way; that it may be planted with a single stalk of Corn in a hill. Rid over the rye at this place, and was surprised to see how much it had amended; the two Eastermost cuts (except in a few places which appeared to have been injured by the wet) looked very Promising, and nearly thick enough, and the Westermost cut in wch. hardly any was to be perceived all winter, and till very lately, discovered a good deal. At Muddy hole laying off, & listing for Corn. At Dogue run, besides sowing Oats as mentioned yesterday, and grass Seeds in the same proportion as in field No. 1, the Island (abt. 4 Acres) in the Mill meadow was cross plowing, and sowing with Barley. Rid over the rye at this place, which was exceedingly bad; in great part of the field not any; whe[ther] this was altogether owing to late sowing, or to that and harrowing the grd. too level when sowed, is questionable. The forward Wheat at this place where the ground is tolerably good, looks well; and the latter wheat seems to be coming on beyond expectation. The Cape Wheat is forwarder than the common wheat and has a broader blade. The spelts, black and common, look very indifferent[l]y. At French’s the Flax was coming up—Work here going on as yesterday. At the Ferry the same.